                                          Case 4:21-cv-00548-YGR Document 16 Filed 02/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MARIA RUTENBURG,                                    Case No. 4:21-cv-00548-YGR
                                                       Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE RE: DISMISSAL
                                                v.                                          FOR LACK OF SUBJECT-MATTER
                                   9
                                                                                            JURISDICTION
                                  10    TWITTER, INC.,
                                                                                            Re: Dkt. Nos. 11, 15
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          TO MARIA RUTENBURG AND HER COUNSEL OF RECORD:

                                  14          YOU ARE HEREBY ORDERED TO SHOW CAUSE in writing why this case should not be

                                  15   dismissed for lack of subject-matter jurisdiction. (See Dkt. No. 11 at 1 (“A fundamental flaw in

                                  16   Rutenburg’s entire case is that the claimed rights under the First Amendment (and the corollary

                                  17   claims under the Fourteenth Amendment) cannot be enforced against a private entity such as

                                  18   defendant Twitter, Inc.” (citing Manhattan Cmty. Access Corp. v. Halleck, 139 S.Ct. 1921, 1928

                                  19   (2019) (“The text and original meaning of those Amendments, as well as this Court's longstanding

                                  20   precedents, establish that the Free Speech Clause prohibits only governmental abridgment of

                                  21   speech. The Free Speech Clause does not prohibit private abridgment of speech.” (emphasis in

                                  22   original)); Belgau v. Inslee, 975 F.3d 940, 946 (9th Cir. 2020) (“The Supreme Court has long held

                                  23   that ‘merely private conduct, however discriminatory or wrongful,’ falls outside the purview of the

                                  24   Fourteenth Amendment.” (citing Blum v. Yaretsky, 457 U.S. 991, 1002, 102 S.Ct. 2777, 73

                                  25   L.Ed.2d 534 (1982))); Roberts v. AT&T Mobility LLC, 877 F.3d 833, 837 (9th Cir. 2017) (“A

                                  26   threshold requirement of any constitutional claim is the presence of state action. . . . Because the

                                  27   First Amendment right to petition is a guarantee only against abridgment by [the] government, . . .

                                  28   state action is a necessary threshold which [a plaintiff] must cross before we can even consider
                                          Case 4:21-cv-00548-YGR Document 16 Filed 02/11/21 Page 2 of 2




                                   1   whether [a defendant] infringed upon [a plaintiff’s] First Amendment rights . . . .” (internal

                                   2   citations and quotation marks omitted)); Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 157 (1978)

                                   3   (“While as a factual matter any person with sufficient physical power may deprive a person of his

                                   4   property, only a State or a private person whose action may be fairly treated as that of the State

                                   5   itself . . . may deprive him of an interest encompassed within the Fourteenth Amendment's

                                   6   protection . . . .” (internal citations and quotation marks omitted)))).) A response to this Order to

                                   7   Show Cause shall be filed from Rutenburg on or before February 24, 2021. Defendant Twitter

                                   8   Inc. shall file a response to Ruenburg’s response on or before March 10, 2021. Rutenburg is

                                   9   permitted to file a reply on or before March 17, 2021.

                                  10          In light of this Order to Show Cause, the parties’ stipulation as to the briefing schedule of

                                  11   any forthcoming motion for preliminary injunction or motion to dismiss (Dkt. No. 15) is DENIED

                                  12   AS MOOT.    Moreover, based on the foregoing and in the conservation of limited judicial resources,
Northern District of California
 United States District Court




                                  13   the Court EXTENDS Twitter’s response date to the complaint by ninety (90) days to May 19, 2021.

                                  14          This Order terminates Docket Number 15.

                                  15          IT IS SO ORDERED.

                                  16   Dated: February 11, 2021

                                  17

                                  18
                                                                                                        YVONNE GONZALEZ ROGERS
                                  19                                                                   UNITED STATES DISTRICT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
